Citation Nr: 1034278	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  08-25 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for bilateral pes planus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Veteran had active service from September 1944 to December 
1946.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

At the outset, the Board observes that the RO characterized the 
issue involving bilateral pes planus in the Statement of the Case 
(SOC) as one involving service connection.  It found that new and 
material evidence had been submitted to reopen the Veteran's 
claim and then issued a decision on the merits of the Veteran's 
claim for service connection.  Regardless of the RO's actions, 
the Board must still determine whether new and material evidence 
has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001) (reopening after a prior unappealed RO denial).  Thus, 
this issue on appeal has been recharacterized as shown on the 
title page.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).



FINDINGS OF FACT

1.  An unappealed January 1957 rating decision denied service 
connection for bilateral pes planus.

2.  The evidence received since the January 1957 rating action is 
not duplicative or cumulative of evidence previously of record 
and raises a reasonable possibility of substantiating the 
Veteran's bilateral pes planus claim.

3.  Bilateral pes planus existed prior to service and increased 
in severity during service beyond the natural progression of the 
disorder.  

4.  The Veteran experienced acoustic trauma during service and 
currently has hearing loss and tinnitus that are causally or 
etiologically related to service.  



CONCLUSIONS OF LAW

1.  The January 1957 RO decision denying entitlement to service 
connection for bilateral pes planus is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2009). 

2.  New and material evidence has been submitted, and the claim 
of entitlement to service connection for bilateral pes planus has 
been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(a) (2009).

3.  Preexisting bilateral pes planus was aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.139, 3.303, 3.304, 3.306 (2009).

4.  Bilateral hearing loss was incurred during active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.385 (2009).

5.  Tinnitus was incurred during active service.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.385 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
However, since this decision represents a complete grant of the 
benefits sought on appeal, no further discussion of the VA's 
"duty to notify" and "duty to assist" obligations is necessary 
since no prejudice to the Veteran can result.


I.  New and Material Evidence

The record reflects that the RO issued a decision on the merits 
of the Veteran's claim for service connection for bilateral pes 
planus in January 1957.   Because the Veteran did not submit a 
Notice of Disagreement to the rating decision denying service 
connection for bilateral pes planus, that determination became 
final based on the evidence then of record.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  However, if new 
and material evidence is presented or secured with respect to a 
claim that has been disallowed the Secretary shall reopen the 
claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it 
was not previously submitted to agency decision makers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  For the purpose of 
determining whether a case should be reopened, the credibility of 
the evidence added to the record is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The record reflects that when the Veteran originally submitted 
his claim for benefits, the evidence that was reviewed included 
written statements made by the Veteran, his service medical 
treatment records, and his post-service medical records.  Upon 
reviewing this evidence, the RO denied the claim.  The basis for 
the denial was, in part, that the evidence did not show that the 
Veteran's pre-service flat feet were aggravated during service.  
Since then, the Veteran has submitted written statements 
concerning his bilateral pes planus, he has provided testimony 
before the BVA, and a private doctor's opinion concerning the 
etiology of his current disorder.  

This evidence is new.  It was not of record prior to January 
1957.  This evidence is material because it does substantiate a 
previously unestablished fact.  The evidence does suggest and 
insinuate that the Veteran now suffers from bilateral pes planus 
and that this condition was aggravated by his military service.  
All of this evidence is not cumulative and has not been 
previously seen and reviewed by the VA.  Hence, it is the 
conclusion of the Board that this evidence is material because it 
does relate to a previously unestablished fact necessary to 
substantiate the claim.  Accordingly, the Board concludes that 
the Veteran has submitted evidence that is new and material, and 
the issue involving service connection for bilateral pes planus 
is reopened.


II. Service Connection

The three issues that remain are whether service connection may 
be granted for bilateral pes planus, tinnitus, and bilateral 
hearing loss.  Under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(b), 
service connection may be awarded for a "chronic" condition 
when:  (1) a chronic disease manifests itself and is identified 
as such in service (or within the presumption period under 38 
C.F.R. § 3.307) and the Veteran  presently has the same 
condition; or (2) a disease manifests itself during service (or 
during the presumptive period), but is not identified until 
later, and there is a showing of continuity of related 
symptomatology after discharge, and medical evidence relates that 
symptomatology to the Veteran's present condition.  Savage v 
Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the in-
service disease or injury.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit, which has 
stated that ". . . a Veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a connection 
between the Veteran's service and the disability."  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Moreover, service connection connotes many factors, but 
basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A determination 
of service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 309, 
314 (1993).


A.  Bilateral Pes Planus

The Veteran has asked that service connection be granted for his 
bilateral pes planus disorder.  As previously noted above, this 
disability was a pre-existing service condition.  The Veteran has 
asserted that while he was on active duty, his flat feet 
disability became more disabling, i.e., the condition was 
aggravated, and that he has continued to suffer from this 
aggravated disorder since leaving service.  He has thus asked for 
VA compensation benefits for this disability.  

At the time of the service entrance examination, every service 
member shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. § 1111.  Only such conditions as 
are recorded in examination reports are considered as "noted."  
38 C.F.R. § 3.304(b).  When determining whether a defect, 
infirmity, or disorder is "noted" at entrance into service, 
supporting medical evidence is needed.  Crowe v. Brown, 7 Vet. 
App. 238 (1994).

VA's General Counsel has held that to rebut the presumption of 
sound condition under 38 C.F.R. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  The Veteran is not required to show that 
the disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 
F.3d 1089 (Fed. Cir. 2004).

The Court has held that lay statements by a Veteran concerning a 
preexisting condition are not sufficient to rebut the presumption 
of soundness.  See Paulson v. Brown, 7 Vet. App. 466, 470 (1995) 
(a lay person's account of what a physician may or may not have 
diagnosed is insufficient to support a conclusion that a 
disability preexisted service); Crowe v. Brown, 7 Vet. App. 238 
(1994) (supporting medical evidence is needed to establish the 
presence of a preexisting condition); see also LeShore v. Brown, 
8 Vet. App. 406, 409 (1995) (the mere transcription of medical 
history does not transform the information into competent medical 
evidence merely because the transcriber happens to be a medical 
professional).

A preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Clear and unmistakable evidence (obvious and manifest) 
is required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity during 
service.  This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in severity 
during service on the basis of all the evidence in the record 
pertaining to the manifestations of the disability prior to, 
during, and subsequent to service.  38 C.F.R. § 3.306(b).

Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, as 
contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  When clear and convincing evidence 
demonstrates no permanent increase in disability during service, 
the presumption of aggravation in not applicable.  Maxson v. 
West, 12 Vet. App. 453, 459-60 (1999), aff'd sub nom. Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).

In this instance, the record clearly indicates that when the 
Veteran reported for active duty, he had second degree bilateral 
pes planus.  Therefore, the presumption of soundness is rebutted.  
That is, that the Veteran was not in sound condition at entry to 
service as to the disability for which he seeks service 
connection.  Nevertheless, the end-of-enlistment physical 
examination indicates that when the Veteran was getting ready to 
leave the service, his bilateral pes planus was categorized as 
being "third degree" pes planus.  In other words, it had become 
more severe.  

The Veteran has submitted a private doctor's statement that 
related that the Veteran's pre-existing service disability was 
aggravated by service.  This statement was written in August 
2008.  The doctor who provided the opinion reviewed the Veteran's 
service medical treatment records, his post-service medical 
records, and examined the Veteran.  The examiner reported the 
Veteran's history of treatment and indicated when the Veteran 
sought treatment for the condition while on active duty.  Upon 
completing a thorough discussion of the Veteran's case, the 
doctor concluded that the Veteran's bilateral pes planus 
"significantly worsened as a direct result of the military 
service and job duties required of him. . . ."  

The record does not contain any other medical opinion concerning 
whether the Veteran's preexisting disorder was aggravated by 
active service.  

The Veteran has contended that the opinion provided by his doctor 
should be sufficient evidence to substantiate his claim.  The 
resolution of this case, therefore, hinges on whether there is 
adequate medical evidence showing aggravation in service of a 
pre-existing condition.  The Board has the duty to assess the 
credibility and weight to be given the evidence relative to this 
issue.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992) (quoting 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), reconsideration 
denied per curiam, 1 Vet. App. 406 (1991)).

This assessment of credibility and weight to be given the 
evidence includes scrutiny of a medical professional's statements 
in association with such related factors as the basis for the 
opinions rendered, i.e., presence or absence of clinical records. 
While professional opinions must be considered, VA is not bound 
to accept any such opinion considering the merits of the claim.  
See, i.e., Hayes v. Brown, 5 Vet. App. 60 (1993).  The Board must 
account for the evidence it finds persuasive or unpersuasive, and 
provide reasons for rejecting material evidence favorable to the 
claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  
In determining the weight assigned to this evidence, the Board 
also looks at factors such as the health care provider's 
knowledge and skill in analyzing the medical data.  See Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. 
Brown, 10 Vet. App. 279, 284 (1997).

In this instance, the only medical opinion that supports the 
Veteran's assertions is the one made by the doctor, a podiatrist, 
in August 2008.  In that opinion, the podiatrist pointed to 
established facts in his opinion.  He provided a detailed 
analysis of the Veteran's claim and he provided additional 
information that bolstered his statements.  In this instance, the 
doctor did review in detail the pertinent medical records, he did 
discuss the salient facts, and he provided a complete rationale 
for all conclusions presented, as noted in the discussion above.  
Moreover, the examiner was not equivocal, vague, or ambiguous 
with his opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008) 
(the Court indicated that it is the factually accurate, fully 
articulated, sound reasoning for the conclusion, not the mere 
fact that the claims file was reviewed, that contributes 
probative value to a medical opinion).

Accordingly, the Board finds that the doctor's statement is 
probative in that it provides clear and convincing evidence, 
which has not been rebutted by a VA medical opinion, that the 
Veteran's bilateral pes planus was aggravated by his military 
service.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) 
(Factors for assessing the probative value of a medical opinion 
include the thoroughness and detail of the opinion.). 

In determining whether service connection is warranted, the VA 
must determine whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether the evidence is against the claim, in which case 
service connection must be denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  The record presents a 
diagnosis of a current disability and a private health care 
provider has etiologically linked the current disorder with the 
Veteran's active service.  Moreover, that health care provider 
has opined that the Veteran's pre-existing service condition was 
aggravated by his active service and duties.  Thus, the Board 
finds that with the resolution of reasonable doubt in the 
Veteran's favor, and as such, service connection for bilateral 
pes planus is warranted.


B.  Bilateral Hearing Loss

In the case of sensorineural hearing loss, service connection is 
granted if such disease is manifested in service, or manifested 
to a compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

The Veteran's service records indicate that he served in the 
South Pacific theatre-of-operations during World War II.  He 
participated in the Philippine Liberation Campaign.  After his 
tour of duty was complete with the US Army, he subsequently 
enlisted in the United States Air Force Reserves.  The records 
indicate that he was stationed at the Parks Air Force Base near 
San Francisco, but those same records do not indicate what his 
military occupational specialty was while in the USAF Reserves.  
Nevertheless, because of involvement with the liberation of 
Leyte, the Philippines, during World War II, the Board will 
accept that the Veteran was exposed to gunfire and loud noises 
during his service.  The Veteran avers that because of his 
exposure to rifle shots and exposure to loud noises while he was 
on active duty in the Army and Air Force, he began losing his 
hearing in both ears.

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.

Even though hearing loss for VA purposes may not be demonstrated 
at separation, service connection for a current hearing loss 
disability can be established by submitting evidence that the 
current disability is related to service.  Hensley v. Brown, 5 
Vet. App. 155 (1993).

The Veteran underwent a service medical examination in October 
1946.  A whispered voice test was accomplished which revealed 
hearing acuity of 15/15.  The Board notes however that the 
whispered voice test is not an assessment of hearing acuity at 
the time of discharge consistent with 38 C.F.R. § 3.385.  

In conjunction with this claim for benefits, the Veteran a VA 
audiological examination.  This exam occurred in June 2007.  On 
the authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
55
60
80
LEFT
15
25
60
65
80

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 70 percent in the left ear.  The 
Veteran's average pure tone threshold measurements in decibels 
were 56 dB for the right ear and 58 dB for the left ear.  

The VA examiner stated that since the Veteran's service medical 
records showed "normal" hearing in service and that there were 
no complaints involving hearing loss during service, the 
audiologist was unable to relate the condition to the Veteran's 
service.  The audiologist did not comment on the Veteran's USAF 
Reserve medical examination reports which suggested that the 
Veteran's high frequency hearing became more severe when it was 
measured while the Veteran was performing reserve duties.  

The results were forwarded to the RO, which in turn, denied the 
Veteran's claim.  As a result of that action, the Veteran 
provided written statements and testimony in which he described 
the acoustic trauma he experienced while he was in service.  He 
described being exposed to rifle fire and loud noises not only 
while on active duty in the Army but also while he was performing 
his duties in the Reserves.  

In determining whether evidence submitted by a Veteran is 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).  The Veteran's statements 
that he has proffered during the course of this appeal have not 
been contradictory.  Moreover, since the Veteran filed his claim, 
his recitation of the symptoms produced by his bilateral hearing 
loss, and how long the condition has bothered him, has remained 
consistent.  The Board finds that the Veteran's written and 
spoken evidence is credible, probative, and it adds weight to the 
overall claim.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-
156 (1996).

Additionally, when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder is 
not a determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In this case, the Board finds that the Veteran's lay statements 
describing the onset and chronicity of the bilateral hearing loss 
consistent with his duties while serving in the South Pacific 
theatre-of-operations to be credible and supported by the later 
diagnosis of an actual disorder.  Id.

When, after consideration of all evidence and material of record 
in a case, there is an approximate balance of positive and 
negative evidence regarding any material issue, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (holding that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail.").

Here the Veteran has provided credible statements with respect to 
his hearing disability.  A VA audiologist has provided an opinion 
that the Veteran's hearing loss is not related to his military 
service but then provided no additional comments concerning the 
hearing loss that the Veteran was experiencing while on duty in 
the USAF Reserves.  With respect to the VA opinion, the Board 
finds the opinion deficient in that it does not provide 
supporting medical information that substantiates the assertions 
made, the audiologist relied on a finding of normal hearing for 
VA purposes on service separation examination in forming the 
opinion, and the examiner insinuated that the noise exposure that 
the Veteran was exposed to after service was much more severe 
than the near- daily rifle fire and other loud noises he was 
intensely exposed to in service.  Hence, the Board finds that the 
VA examiner's opinion is inconsistent with the Veteran's actual 
service.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179-80 
(2005).  The Board will therefore rely on the Veteran's 
statements in order to resolve this matter.

In light of the Veteran's credible account of having bilateral 
hearing loss since being exposed to acoustic trauma during 
service, the current diagnosis of a bilateral hearing loss 
disability, and resolving doubt in the Veteran's favor, the Board 
finds that the bilateral hearing loss disability had its onset as 
a result of the Veteran's periods of active service.

Further inquiry could be undertaken with a view towards 
development of the claim so as to obtain an additional medical 
opinion.  However, under the benefit of the doubt rule, where 
there exists""an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon the 
issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also 
Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

In view of the foregoing, the Board finds that the evidence is, 
at the very least, in equipoise.  Accordingly, the benefit of the 
doubt in resolving the issue on appeal shall be given to the 
Veteran, and thus, service connection for bilateral hearing loss 
is warranted.


C.  Tinnitus

The Veteran has also claimed that he now suffers from tinnitus, 
that it began many years ago, and that it is his opinion that his 
tinnitus is due to or the result of noise exposure he experienced 
while on active duty.  A review of the service medical records 
fails to show any complaints involving tinnitus.  It is not until 
the Veteran filed this claim for benefits that the Veteran 
indicated that he was suffering from ringing in the ears.  
Nevertheless, during his hearing before the Board, the Veteran 
talked about the noise exposure he had while in service, the lack 
of noise exposure he experienced while being a history teacher 
for many years, and the slight ringing in his ears he has endured 
since service.  

A VA audiologist has merely stated that the Veteran does not 
suffer from "true" tinnitus.  However, that same audiologist 
did not explain what was meant with respect to true tinnitus 
versus tinnitus.  

In sum, the probative evidence is as follows.  The Veteran 
experienced acoustic trauma in service.  The Veteran did not 
experience acoustic trauma after service.  The Veteran has 
indicated that he has suffered from tinnitus since service.  A VA 
audiologist has merely stated that the Veteran does not suffer 
from "true tinnitus" but did not deny that the Veteran was 
experiencing some type of ringing in the ears.  

In determining whether evidence submitted by a Veteran is 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).  The Veteran's statements 
that he has proffered during the course of this appeal have not 
been contradictory.  Moreover, since he filed his claim, his 
recitation of the symptoms produced by his tinnitus, and how long 
the condition has bothered him, has remained consistent.  The 
Board finds that his written and testimonial evidence is 
credible, probative, and it adds weight to the overall claim.  
See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-156 (1996); also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Additionally, when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder is 
not a determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In this case, the Board finds that the Veteran's lay statements 
describing the onset and chronicity of the tinnitus condition 
consistent with his military duties to be credible.  
Unfortunately, there is no medical opinion on file as to the 
etiology of the current tinnitus, but the Board finds that, due 
to the self-reported nature of tinnitus, and a liberal 
application of the provisions pertaining to continuity of 
symptoms, none is needed.  See also Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).  Accordingly, the benefit of the 
doubt is accorded to the Veteran, and the claim is granted.  See 
38 U.S.C.A. § 5107.


ORDER

New and material evidence having been submitted, the claim for 
service connection for bilateral pes planus is reopened.  

Service connection for bilateral pes planus is granted.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


